Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 7, 2019

                                     No. 04-19-00595-CV

                                  Rudolph RESENDEZ, Jr.,
                                         Appellant

                                               v.

                                     STATE OF TEXAS,
                                         Appellee

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 15-10-00236-CVK
                         Honorable H. Paul Canales, Judge Presiding


                                        ORDER
        The appellant has filed a notice stating he has requested a supplemental clerk’s record
containing an order granting defendant’s motion for summary judgment. We order Denise
Rodriguez, Karnes County District Clerk, to file a supplemental clerk’s record with 15 days of
this order, containing the trial court’s September 14, 2017 summary judgment order in this case.

        We further order Denise Rodriguez, Karnes County District Clerk, to file within that
supplemental clerk’s record all other items required by Texas Rule of Appellate Procedure 34.5
that are not contained within the clerk’s record filed in this court on September 6, 2019.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2019.


                                                    ___________________________________
                                                    LUZ ESTRADA,
                                                    Chief Deputy Clerk